EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or clearly suggest a method of repairing an article made of composite having a structural core which comprises removing damaged material, replacing it with a repair core, and inserting a shim along the perimeter of the repair core which is made of fiber reinforced polymer rolled into an elongate shape comprising a substantially solid cross-section with none of the repair core within the cross-section and curing the core and shim while the shim is maintained in a rolled state during the curing.  While the specification does not explicitly state the shim is maintained in the rolled state during curing, the shim is inserted in a rolled state and can fill the cavity, which would mean it would remain rolled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746